PER CURIAM
Charles D. Atkins ("Atkins") appeals the motion court's dismissal of his Rule 24.035 motion based on the escape rule. In his sole point on appeal, Atkins argues that the motion court clearly erred in denying *564his Rule 24.035 motion without an evidentiary hearing because the motion court erroneously applied the escape rule and Atkins raised post-escape error in his amended motion. Because Atkins absconded for over a year and because Atkins's claims that he is entitled to jail-time credit are not cognizable in a motion for post-conviction relief, Atkins fails to establish clear error.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).